Exhibit 10.9

 

 

Registration And Qualification

Rights Agreement

Dated as of April 1, 2008

by and between

AbitibiBowater Inc.

and

Fairfax Financial Holdings Limited

 

 

 

Execution Version



--------------------------------------------------------------------------------

REGISTRATION AND QUALIFICATION RIGHTS AGREEMENT

This Registration and Qualification Rights Agreement (this “Agreement”) is made
and entered into this 1st day of April, 2008, between AbitibiBowater Inc., a
Delaware corporation (the “Company”) and Fairfax Financial Holdings Limited, a
corporation incorporated under the laws of Canada (the “Purchaser”).

This Agreement is made pursuant to that certain Purchase Agreement (the
“Purchase Agreement”), dated March 24, 2008, between the Company and the
Purchaser, which provides for the sale by the Company to the Purchaser of
$350,000,000 aggregate principal amount of the Company’s 8% Convertible Notes
due 2013 (the “Notes”). In order to induce the Purchaser to enter into the
Purchase Agreement, the Company has agreed to provide the registration and
qualification rights set forth in this Agreement. The execution of this
Agreement is a condition to the closing under the Purchase Agreement.

In consideration of the foregoing, the parties hereto, intending to be legally
bound, agree as follows:

1. Definitions.

As used in this Agreement, the following capitalized defined terms shall have
the following meanings:

“1933 Act” shall mean the Securities Act of 1933, as amended from time to time.

“1934 Act” shall mean the Securities Exchange Act of l934, as amended from time
to time.

“Canadian Prospectus” shall mean any short form or long form prospectus, as the
case may be (and includes an MJDS Prospectus), prepared in accordance with the
Canadian Securities Laws which qualifies the distribution of any Registrable
Securities, and all amendments and supplements to any such Canadian Prospectus,
in each case including all material incorporated by reference (or deemed to be
incorporated by reference) therein.

“Canadian Securities Laws” shall mean the applicable securities laws,
regulations and rules of each of the provinces and territories of Canada, the
policy statements, rules, orders and companion policies of or administered by
the Canadian Securities Regulators, and applicable discretionary rulings or
orders issued by the Canadian Securities Regulators pursuant to such laws,
regulations, rules and policy statements (to the extent that such ruling or
order has been issued to the Company, the Purchaser, a Holder or an underwriter
in connection with a disposition of Registrable Securities), all as amended and
in effect from time to time.

“Canadian Securities Regulators” shall mean the British Columbia Securities
Commission; the Alberta Securities Commission; the Saskatchewan Financial
Services



--------------------------------------------------------------------------------

Commission; The Manitoba Securities Commission; the Ontario Securities
Commission; L’Autorité des marchés financiers du Québec; the Nova Scotia
Securities Commission; the Securities Commission of Newfoundland and Labrador;
the New Brunswick Securities Commission; the Registrar of Securities, Prince
Edward Island; the Registrar of Securities, Yukon, the Registrar of Securities,
Northwest Territories; the Registrar of Securities, Nunavut; any successor
entity to such a securities regulatory authority; and any other person
performing similar functions under the Canadian Securities Laws.

“Closing Date” shall have the meaning given to it in the Purchase Agreement.

“Common Stock” shall mean any shares of common stock, par value $1.00 per share,
of the Company.

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

“Effectiveness Period” shall have the meaning set forth in Section 2.1(c)
herein.

“Holder” shall mean the Purchaser, for so long as they own any Registrable
Securities, and their successors, assigns and direct and indirect transferees
who become owners, beneficial or otherwise, of Registrable Securities.

“Issuer Free Writing Prospectus” shall have the meaning set forth in
Section 2.1(g) herein.

“Majority Holders” shall mean the Holders of a majority of the issued and
outstanding Registrable Securities.

“MJDS” shall mean the multijurisdictional disclosure system established pursuant
to NI – 71 - 101.

“MJDS Prospectus” shall mean a Prospectus that contains the additional
information, legends and certificates required by, and otherwise complies with
the disclosure requirements of, NI – 71 – 101.

“NI – 71 – 101” shall mean National Instrument 71 – 101 – The
Multijurisdictional Disclosure System adopted by the Canadian Securities
Regulators.

“Offering Documents” shall mean any Canadian Prospectus and/or Shelf
Registration Statement.

“Person” shall mean an individual, partnership (general or limited),
corporation, limited liability company, trust or unincorporated organization, or
a government or agency or political subdivision thereof.

“Prospectus” shall mean the prospectus included in a Shelf Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including any such
prospectus supplement

 

Execution Version

  2  



--------------------------------------------------------------------------------

with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to a prospectus, including post-effective amendments,
and in each case including all materials incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Purchaser” shall have the meaning set forth in the preamble.

“Questionnaire” shall have the meaning set forth in Section 2.1(e) herein.

“Registrable Securities” shall mean the shares of Common Stock into which the
Notes are convertible; provided, however, that such shares of Common Stock shall
cease to be Registrable Securities when (i) an Offering Document with respect to
the sale of such securities shall have been qualified under the Canadian
Securities Laws and/or has become or has been declared effective under the 1933
Act, and such securities shall have been disposed of in accordance with or
pursuant to such Offering Document, (ii) such shares of Common Stock have been
or may be sold without limitation to the public pursuant to Rule 144 under the
1933 Act and pursuant to prospectus and registration exemptions under the
Canadian Securities Laws, and following such sale, any certificates evidencing
such securities shall not bear any legend restricting transfer and such
securities shall be freely transferable in Canada and the United States without
compliance with any prospectus delivery or investor suitability requirement, or
(iii) such shares of Common Stock shall have ceased to be outstanding.

“Registration Default” shall have the meaning set forth in Section 2.3(b)
herein.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company with this Agreement, whether or not a Shelf
Registration Statement becomes effective, including without limitation: (i) all
Canadian Securities Regulators’, SEC, stock exchange or The Financial Industry
Regulatory Authority (“FINRA”) and other qualification, registration and filing
fees, including, if applicable, the reasonable and documented fees and expenses
of any “qualified independent underwriter” (and its counsel) that is required to
be retained by any holder of Registrable Securities in accordance with the rules
and regulations of FINRA, (ii) all fees and expenses incurred by the Company in
connection with compliance with federal, state, provincial or territorial
securities or blue sky laws and compliance with the rules of FINRA (including
reasonable and documented fees and disbursements of counsel for any underwriters
or Holders in connection with blue sky qualification of any of the Registrable
Securities and any filings with FINRA), (iii) all expenses of the Company in
preparing or assisting in preparing, word processing, printing and distributing
any Shelf Registration Statement, any Prospectus, any Canadian Prospectus, any
amendments or supplements thereto, any securities sales agreements and other
documents relating to the performance of and compliance with this Agreement,
(iv) all fees and expenses incurred by the Company in connection with the
listing, if any, of any of the Registrable Securities on any securities exchange
or exchanges, (v) the fees and disbursements of counsel for the Company
(including the fees and disbursements of lead Canadian counsel to the

 

Execution Version

  3  



--------------------------------------------------------------------------------

Company and any required local counsel in each province and territory of Canada,
and including fees and disbursements with respect to the translation and
preparation of any French language version of a Canadian Prospectus) and of the
independent public accountants of the Company, including the expenses of any
special audits or “comfort” letters required by or incident to such performance
and compliance, (vi) the reasonable and documented fees and expenses of any
escrow agent or custodian, (vii) the reasonable and documented fees and expenses
of a single US and single Canadian counsel to the Holders in connection with the
Offering Document, which counsel shall be selected by the Majority Holders, and
(viii) any fees and expenses of any special experts retained by the Company in
connection with any Offering Document, but excluding any fees, discounts and
commissions payable to underwriters, selling brokers, dealer managers or other
similar Persons engaged in the distribution of any of the Registrable
Securities; and stock transfer taxes applicable to the sale of Registrable
Securities, which shall be borne by the Holders pro rata on the basis of the
number of Registrable Securities so qualified or registered on their behalf, and
the fees and expenses of any counsel to the Holders, except as provided for in
clause (vii) above.

“SEC” shall mean the Securities and Exchange Commission or any successor agency
or government body performing the functions currently performed by the United
States Securities and Exchange Commission.

“Shelf Registration” shall mean a registration and/or qualification for
distribution effected pursuant to Section 2.1 hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2.1 of this Agreement which
covers all of the Registrable Securities on an appropriate form under Rule 415
under the 1933 Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all materials incorporated by reference
therein.

“Suspension Period” shall have the meaning set forth in Section 2.3(b) herein.

2. Registration Under the 1933 Act and Qualification.

2.1 Shelf Registration.

(a) The Company shall, at its cost, no later than 60 days after the Closing
Date, file with the SEC, and thereafter shall use its commercially reasonable
efforts to cause to be declared effective as promptly as practicable but no
later than 120 days after the Closing Date, a Shelf Registration Statement
relating to the offer and sale of the Registrable Securities by the Holders that
have provided the information pursuant to Section 2.1(e).

(b) The Company shall, at its cost, no later than 60 days after the Closing
Date, file with the Canadian Securities Regulators a preliminary Canadian
Prospectus and thereafter shall use its commercially reasonable efforts to file
with the Canadian Securities Regulators a final Canadian Prospectus as promptly
as practicable but no later than 120 days after the Closing Date, relating to
the offer and sale of the Registrable Securities by the Holders that have
provided the information pursuant to Section 2.1(e).

 

Execution Version

  4  



--------------------------------------------------------------------------------

(c) The Company shall, at its cost, use its commercially reasonable efforts,
subject to Section 2.3(b), to keep the Offering Document continuously effective
in order to permit the Prospectus or the Canadian Prospectus, as applicable,
forming part thereof to be usable by Holders (i) for a period of ten years from
the date of effectiveness in the United States and ten years from initial
qualification by a final Canadian Prospectus, in Canada, or (ii) for such
shorter period that will terminate (A) when all Registrable Securities covered
by the Offering Document have been sold pursuant to the Offering Document,
(B) when the Holders are able to sell or transfer to the public all Registrable
Securities immediately without restriction pursuant to Rule 144 (or any similar
provision then in force, but not Rule 144A) under the 1933 Act and without the
requirement for a prospectus and compliance with the registration requirements
pursuant to the Canadian Securities Laws, and following such sale, any
certificates evidencing such securities shall not bear any legend restricting
transfer and such securities shall be freely transferable in Canada and the
United States without compliance with any prospectus delivery or investor
suitability requirement or (C) when all Registrable Securities cease to be
outstanding or otherwise cease to be Registrable Securities (the “Effectiveness
Period”).

(d) Notwithstanding any other provisions hereof, the Company shall use its
commercially reasonable efforts to provide that (i) any Offering Document
complies in all material respects with the 1933 Act and the rules and
regulations thereunder and applicable Canadian Securities Laws, (ii) any
Offering Document and any amendment thereto does not, when it becomes effective
or is filed with a regulatory authority, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and (iii) any Prospectus
forming part of any Shelf Registration Statement, any Canadian Prospectus, and
any supplement to such Prospectus or Canadian Prospectus (as amended or
supplemented from time to time), does not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

(e) Notwithstanding any other provision hereof, no Holder of Registrable
Securities may include any of its Registrable Securities in the Offering
Document pursuant to this Agreement unless the Holder furnishes to the Company a
fully completed notice and questionnaire in a customary form to be provided by
the Company (the “Questionnaire”) and such other information in writing as the
Company may reasonably request in writing for use in connection with the
Offering Document and in any application to be filed with or under state
securities laws or applicable Canadian Securities Laws. At least 30 days prior
to the filing of the Offering Document, the Company will provide notice to the
Holders of its intention to file the Offering Document. In order to be named as
a selling securityholder in the Prospectus at the time of effectiveness of the
Shelf Registration Statement or the Canadian Prospectus at the time the
Registrable Securities are qualified for distribution in Canada, each Holder
must, before the filing of the Shelf Registration Statement and of the Canadian
Prospectus and no later than the 20th day after being notified of the Company’s
intention to file, furnish the completed Questionnaire and such other
information that the Company may reasonably request in writing, if any, to the
Company in writing and the Company shall include the information from the

 

Execution Version

  5  



--------------------------------------------------------------------------------

completed Questionnaire and such other information, if any, in the Offering
Documents in a manner so that upon effectiveness of the Shelf Registration
Statement or qualification for distribution in Canada of the Registrable
Securities the Holder will be permitted to deliver the Prospectus and/or the
Canadian Prospectus to purchasers of the Holder’s Registrable Securities. From
and after the date that the Shelf Registration Statement is first declared
effective by the SEC or from and after that date of initial qualification by a
final Canadian Prospectus in Canada, as applicable, upon receipt of a completed
Questionnaire and such other information that the Company may reasonably request
in writing, if any, the Company will use its commercially reasonable efforts to
file within 10 business days any amendments or supplements to the applicable
Offering Document necessary for such Holder to be named as a selling
securityholder in the Prospectus and/or Canadian Prospectus contained therein to
permit such Holder to deliver the Prospectus and/or Canadian Prospectus to
purchasers of the Holder’s Securities (subject to the Company’s right to suspend
the Offering Document as described in Section 2.3(b) below). Holders that do not
deliver a completed written Questionnaire and such other information, as
provided for in this Section 2.1(e), will not be named as selling
securityholders in the Prospectus and/or Canadian Prospectus, as applicable.
Each Holder named as a selling securityholder in the Prospectus and/or Canadian
Prospectus, as applicable, agrees to promptly furnish to the Company all
information required to be disclosed in order to make information previously
furnished to the Company by the Holder not materially misleading and any other
information regarding such Holder and the distribution of such Holder’s
Registrable Securities as the Company may from time to time reasonably request
in writing.

(f) Each Holder agrees not to sell any Registrable Securities pursuant to an
Offering Document without delivering, or causing to be delivered, as may be
required by applicable law, a Prospectus or a Canadian Prospectus, as
applicable, to the purchaser thereof and, following termination of the
Effectiveness Period, to notify the Company, within ten days of a written
request by the Company, of the amount of Registrable Securities sold pursuant to
the Offering Document and, in the absence of a response, the Company may assume
that all of such Holder’s Registrable Securities have been so sold; provided
that the Company shall use reasonable efforts to confirm that all of such
Holder’s Registrable Securities have been so sold prior to making such
assumption.

(g) The Company represents and agrees that, unless it obtains the prior consent
of a majority of the Registrable Securities that are registered under the Shelf
Registration Statement at such time or the approval of the counsel for the
Holders of such Registrable Securities or the consent of the managing
underwriter in connection with any underwritten offering of Registrable
Securities, and each Holder represents and agrees that, unless it obtains the
prior consent of the Company and any such underwriter, it will not make any
offer relating to the Securities that would constitute an “issuer free writing
prospectus,” as defined in Rule 433 under the 1933 Act (an “Issuer Free Writing
Prospectus”), or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405 under the 1933 Act, required to be filed with the SEC. The
Company represents that any Issuer Free Writing Prospectus will not include any
information that conflicts with the information contained in the Shelf
Registration Statement or Prospectus and that any Issuer Free Writing
Prospectus, when taken together with the information in the Shelf Registration
Statement and the Prospectus, will not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

Execution Version

  6  



--------------------------------------------------------------------------------

The Company agrees to make all necessary filings (including any amendments to
the Canadian Prospectus) with the Canadian Securities Regulators required under
Canadian Securities Laws to permit the use of any such Issuer Free Writing
Prospectus.

The Company will not permit any securities other than Registrable Securities to
be included in the Offering Document. The Company agrees to supplement or amend
the Offering Document if required by the rules, regulations or instructions
applicable to the registration form or prospectus used by the Company if
required by the 1933 Act or the Canadian Securities Laws, or to the extent the
Company does not reasonably object, as reasonably requested in writing by the
Holders with respect to information relating to the Holders, and to furnish to
the Holders of Registrable Securities that are covered under such Offering
Document copies of any such supplement or amendment promptly after its being
used or filed with the SEC and/or Canadian Securities Regulators in such amounts
as they may reasonably request.

2.2 Expenses. The Company shall pay all Registration Expenses in connection with
the registration or qualification for distribution pursuant to Section 2.1. Each
Holder shall pay all fees, discounts and commissions payable to underwriters,
selling brokers, dealer managers or other similar Persons engaged in the
distribution of any of the Registrable Securities, and stock transfer taxes
applicable to the sale of Registrable Securities, if any, relating to the sale
or disposition of such Holder’s Registrable Securities pursuant to the Offering
Document.

2.3 Effectiveness. (a) The Company will be deemed not to have used its
commercially reasonable efforts to cause the Offering Document to become, or to
remain, effective or to qualify the distribution of the Registrable Securities
or to keep such distribution qualified in Canada during the requisite period
(subject to Section 2.3(b)) if the Company voluntarily takes any action that
would, or omits to take any action which omission would, result in any such
Shelf Registration Statement not being declared effective or in any such
distribution not being qualified or in the Holders of Registrable Securities
covered thereby not being able to offer and sell such Registrable Securities
during that period as and to the extent contemplated hereby, unless such action
is required by applicable law.

(b) The Registration Statement or the Canadian Prospectus filed pursuant to
Section 2.1 hereof will not be deemed to have become effective under the 1933
Act or qualified under the Canadian Securities Laws unless it has been declared
effective by the SEC or have become automatically effective under the 1933 Act
and/or it has been filed and a final receipt obtained therefor under the
Canadian Securities Laws, as applicable; provided, however, that if, after it
has been declared effective or qualified under the Canadian Securities Laws, the
offering of Registrable Securities pursuant to a Shelf Registration Statement or
Canadian Prospectus is interfered with by any stop order, cease trade order,
injunction or other order or requirement of the SEC and/or requirement under the
Canadian Securities Laws or of any Canadian Securities Regulator, as applicable,
or any other governmental agency or court, such Offering Document will be deemed
not to have become effective or qualified under the Canadian Securities Laws
during the period of such interference, until the offering of Registrable
Securities pursuant to such Offering Document may legally resume.

 

Execution Version

  7  



--------------------------------------------------------------------------------

2.4 Interest. In the event that (a) a Shelf Registration Statement is not filed
with the SEC and a receipt for a preliminary Canadian Prospectus is not obtained
from the Canadian Securities Regulators (i) on or before the 60th calendar day
following the Closing Date, (b) a Shelf Registration Statement is not declared
effective and a receipt for a final Canadian Prospectus is not obtained from the
Canadian Securities Regulators on or prior to the 120th calendar day following
the Closing Date, (c) after effectiveness, subject Section 2.5, the Shelf
Registration Statement or the final Canadian Prospectus ceases to be effective
or fails to be usable by the Holders without being succeeded within seven
business days by a post-effective amendment or a report filed with the SEC
pursuant to the 1934 Act or an amendment or supplement filed with the Canadian
Securities Regulators pursuant to Canadian Securities Laws that immediately
cures the failure to be effective or usable, or (d) the Prospectus or the
Canadian Prospectus is unusable by the Holders for any reason, and the
Suspension Period (as defined in Section 2.5 hereof) exceeds the number of days
set forth in Section 2.5 (each such event being a “Registration Default”),
additional interest (“Additional Interest”) will accrue at a rate per annum of
one-quarter of one percent (0.25%) of the principal amount of the Notes for the
first 90-day period from the day following the Registration Default, and
thereafter at a rate per annum of one-half of one percent (0.50%) of the
principal amount of the Notes; provided that in no event shall Additional
Interest accrue at a rate per annum exceeding one half of one percent (0.50%) of
the principal amount of the Notes. Upon the cure of all Registration Defaults
then continuing, the accrual of Additional Interest will automatically cease and
the interest rate borne by the Notes will revert to the original interest rate
at such time. Additional Interest shall be computed based on the actual number
of days elapsed in each 90-day period in which the Shelf Registration Statement,
the Prospectus or the Canadian Prospectus is not effective or is unusable.
Holders who have converted Notes into Common Stock will not be entitled to
receive any Additional Interest with respect to such Common Stock or the issue
price of the Notes converted.

The Company shall notify the Trustee within five business days after each and
every date on which an event occurs in respect of which Additional Interest is
required to be paid. Additional Interest shall be paid by depositing with the
Trustee, in trust, for the benefit of the Holders of Notes, on or before the
applicable semiannual interest payment date, in immediately available funds in
sums sufficient to pay the Additional Interest then due. The Additional Interest
due shall be payable in arrears on each interest payment date to the record
Holder of Notes entitled to receive the interest payment to be paid on such date
as set forth in the Indenture. Each obligation to pay Additional Interest shall
be deemed to accrue from and including the day following the Registration
Default to but excluding the day on which the Registration Default is cured.

A Registration Default under clause (a) above shall be cured on the date that
the Registration Statement is filed with the SEC and a receipt for a preliminary
Canadian Prospectus is obtained from the Canadian Securities Regulators. A
Registration Default under clause (b) above shall be cured on the date that the
Shelf Registration is declared effective by the SEC or deemed to become
automatically effective under the 1933 Act and a receipt for a final Canadian
Prospectus is obtained from the Canadian Securities Regulators. A Registration
Default under clauses (c) or (d) above shall be cured on the date an amended
Shelf Registration Statement is declared effective by the SEC or deemed to
become automatically effective under the 1933 Act, or the Company otherwise
declares the Shelf

 

Execution Version

  8  



--------------------------------------------------------------------------------

Registration Statement, the Prospectus, as applicable, and the Canadian
Prospectus useable. The Company will have no liabilities for monetary damages
other than the Additional Interest with respect to any Registration Default.

2.5 Suspension. Notwithstanding any other provision hereof, the Company may
suspend the use of any Prospectus or Canadian Prospectus, without being deemed
in violation of any other provision hereof, for a period not to exceed 45
calendar days in any three-month period, or an aggregate of 120 calendar days in
any twelve-month period, (each, a “Suspension Period”) if the Board of Directors
of the Company shall have determined in good faith that because of valid
business reasons (not including avoidance of the Company’s obligations
hereunder), including without limitation proposed or pending corporate
developments and similar events or because of filings with the SEC or Canadian
Securities Regulators, it is in the best interests of the Company to suspend
such use, and prior to suspending such use the Company provides the Holders with
written notice of such suspension, which notice need not specify the nature of
the event giving rise to such suspension. Each Holder shall keep confidential
any communications received by it from the Company regarding the suspension of
the use of the Prospectus or Canadian Prospectus, except as required by
applicable law.

3. Registration and Qualification Procedures.

In connection with the obligations of the Company with respect to the Shelf
Registration, the Company shall, subject to the rights of the Company to invoke
and maintain a Suspension Period in accordance with Section 2.3(b) without being
in violation of any of the provisions hereunder:

(a) prepare and file with the SEC a Shelf Registration Statement, within the
relevant time period specified in Section 2, on the appropriate form under the
1933 Act, which form (i) shall be selected by the Company, (ii) shall be
available for the sale of the Registrable Securities by the selling Holders
thereof, (iii) shall comply as to form in all material respects with the
requirements of the applicable form and include or incorporate by reference all
financial statements required by the SEC to be filed therewith or incorporated
by reference therein, and (iv) shall comply in all respects with the applicable
requirements of Regulation S-T under the 1933 Act, if any, and use commercially
reasonable efforts to cause such Shelf Registration Statement to become
effective and remain effective in accordance with Section 2 hereof;

(b) prepare and file with the Canadian Securities Regulators a Canadian
Prospectus, within the relevant time period specified in Section 2, on the
appropriate form under the Canadian Securities Laws, which form (i) shall be
available for the sale of the Registrable Securities by the selling Holders
thereof, (ii) shall comply as to form in all material respects with the
requirements of the applicable form and include or incorporate by reference all
financial statements required by the Canadian Securities Laws to be filed
therewith or incorporated by reference therein, and (iii) shall comply in all
respects with the applicable requirements of Canadian Securities Laws, including
the requirements of National Instrument 44-102 – Shelf Distributions, and use
commercially reasonable efforts to cause such Canadian Prospectus to qualify for
distribution in Canada the Registrable Securities and to keep such distribution
qualified in Canada in accordance with Section 2 hereof;

 

Execution Version

  9  



--------------------------------------------------------------------------------

(c) prepare and file with the SEC and/or the appropriate Canadian Securities
Regulators, as applicable, such amendments and supplements to such Offering
Document used in connection therewith as may be necessary under applicable law
(i) to keep such Offering Document continuously effective and/or qualified for
the Effectiveness Period, subject to Section 2.3(b); (ii) to cause each
Prospectus to be supplemented by any required prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provision then in
force) under the 1933 Act; and (iii) to comply during the Effectiveness Period
with the provisions of the 1933 Act, the 1934 Act and the rules and regulations
thereunder and the Canadian Securities Laws, as applicable, required to enable
the disposition of all Registrable Securities covered by the Offering Document
in accordance with the intended method or methods of distribution by the selling
Holders thereof;

(d) (i) notify each Holder of Registrable Securities of the filing of an
Offering Document with respect to the Registrable Securities; (ii) furnish to
each Holder of Registrable Securities that has provided the information required
by Section 2.1(e) and to each underwriter of an underwritten offering of
Registrable Securities, if any, without charge, electronic copies (including
copies of any French language version of such document) of such Offering
Document , each amendment and supplement thereto (in each case including all
exhibits), each Prospectus included in such Offering Document, including each
preliminary Prospectus, and any amendment or supplement thereto, if applicable,
in conformity with the requirements of the 1933 Act and/or the Canadian
Securities Laws, as applicable, and such other documents as such Holder or
underwriter may reasonably request, including financial statements and schedules
and, if the Holder so requests, all exhibits in order to facilitate the
unrestricted public sale or other disposition of the Registrable Securities
owned by such selling Holder; and (iii) subject to Section 2.3(b) hereof and to
any notice by the Company in accordance with Section 3(f) hereof of the
existence of any fact of the kind described in Sections 3(f)(ii), (iii), (iv),
(v) and (vi) hereof, hereby consent to the use in accordance with applicable law
of each such Offering Document (or amendment or post-effective amendment
thereto) and each such Prospectus or any amendment or supplement thereto by each
of the selling Holders of Registrable Securities that has provided the
information required by Section 2.1(e) in connection with the offering and sale
of the Registrable Securities covered by such Offering Document;

(e) use commercially reasonable efforts to register or qualify the Registrable
Securities covered by such Offering Document under all applicable securities or
“blue sky” laws of such jurisdictions (in Canada and the United States only) as
any Holder of Registrable Securities covered by such Offering Document and each
underwriter of an underwritten offering of Registrable Securities shall
reasonably request, and do any and all other acts and things which may be
reasonably necessary or advisable to enable each such Holder and underwriter to
consummate the disposition in each such jurisdiction of such Registrable
Securities owned by such Holder; provided, however, that the Company shall not
be required to (i) qualify as a foreign corporation or as a dealer in securities
in any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(e), or (ii) take any action which would subject it to general
service of process or taxation in any such jurisdiction where it is not then so
subject;

 

Execution Version

  10  



--------------------------------------------------------------------------------

(f) notify promptly each Holder of Registrable Securities under an Offering
Document that has provided the information required by Section 2.1(e) and, if
requested by such Holder, confirm such advice in writing promptly;

(i) when the Offering Document, any pre-effective amendment or any prospectus
supplement related thereto or post-effective amendment to the Offering Document
or amendment or supplement to the Canadian Prospectus has been filed and, with
respect to the Offering Document or any post-effective amendment or amendment to
the Canadian Prospectus, when the same has become qualified or effective;

(ii) of any written comments from the SEC or any of the Canadian Securities
Regulators or any state, provincial or territorial securities or “blue sky”
authority in response to any filing and of any request by the SEC or any of the
Canadian Securities Regulators for any amendments or supplements to the Offering
Document or for additional information;

(iii) of the issuance by the SEC, by any Canadian Securities Regulators or any
state, provincial or territorial securities authority of any stop order or cease
trade order suspending or enjoining the use of or the effectiveness of the
Offering Document or the initiation of any proceedings for that purpose;

(iv) of the happening of any event or the discovery of any facts during the
Effectiveness Period which results in (A) the Shelf Registration Statement
containing an untrue statement of a material fact or omitting to state a
material fact required to be stated therein or necessary to make any statements
therein not misleading or (B) the Prospectus included in such Offering Document
or Canadian Prospectus, if applicable, containing an untrue statement of a
material fact or omitting to state a material fact required to be stated therein
or necessary to make any statements therein, in the light of the circumstances
under which they were made, not misleading;

(v) of the receipt by the Company of any notification with respect to the
suspension of the qualification or registration or exemption of any Registrable
Securities for sale under the applicable securities laws of any jurisdiction or
the initiation or threatening of any proceeding for such purpose; and

(vi) of any determination by the Company that a post-effective amendment to an
Offering Document or an amendment to the Canadian Prospectus would be
appropriate, other than a post-effective amendment solely to add selling
Holders;

(g) furnish to each Purchaser on behalf of the Holders of Registrable Securities
and to special counsel to the Purchaser (i) copies of any comment letters
received from the SEC or any Canadian Securities Regulator with respect to a
Shelf Registration Statement or Canadian Prospectus, and, if requested, with
respect to any documents incorporated therein and (ii) any other request by the
SEC, any Canadian Securities Regulator or any state securities authority for
amendments or supplements to a Shelf Registration Statement and Prospectus or
Canadian Prospectus or for additional information with respect to the Shelf
Registration Statement and Prospectus or Canadian Prospectus;

 

Execution Version

  11  



--------------------------------------------------------------------------------

(h) use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of or the qualification for distribution by an
Offering Document at the earliest possible moment and provide prompt notice to
each Holder of the withdrawal of such order;

(i) furnish to each Holder of Registrable Securities that has provided the
information required by Section 2.1(e), and each underwriter, if any, without
charge, at least one original manually-signed copy or conformed copy of each
Offering Document and any amendments, supplements or post-effective amendment
thereto, including financial statements and schedules (without documents
incorporated therein by reference and all exhibits thereto, unless requested);

(j) cooperate with the selling Holders of Registrable Securities to facilitate
the timely preparation and delivery of certificates not bearing any restrictive
legends representing Registrable Securities to be sold and enable such
Registrable Securities to be registered in such names as the selling Holders or
the underwriters, if any, may reasonably request at least three business days
prior to the closing of any sale of Registrable Securities;

(k) upon the occurrence of any event or the discovery of any facts, each as
contemplated by Sections 3(f)(ii), (iii), (iv), (v) and (vi) hereof, as promptly
as practicable after the occurrence of such an event, use commercially
reasonable efforts to prepare an amendment, supplement or post-effective
amendment to the Offering Document or related prospectus or any document
incorporated therein by reference or file any other required document so that,
(i) such Shelf Registration Statement shall not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading and (2) as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
such Canadian Prospectus or Prospectus, as applicable, shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading . At such time as
such public disclosure is otherwise made or the Company determines that such
disclosure is not necessary, in each case to correct any misstatement of a
material fact or to include any omitted material fact, the Company agrees
promptly to notify each Holder of Registrable Securities covered by such
Offering Document of such determination and to furnish each Holder such
reasonable number of copies of the Offering Document as amended or supplemented,
as such Holder may reasonably request;

(l) no less than three business days prior to the filing of any Offering
Document, any amendment or supplement to an Offering Document (other than
amendments and supplements that do nothing more than name Holders and provide
information with respect thereto), provide copies of such document to the
Purchaser on behalf of such Holders, and make representatives of the Company, as
shall be reasonably requested by special counsel to the Holders of Registrable
Securities or the Purchaser on behalf of such Holders, available for discussion
of such document;

(m) enter into such customary agreements (including, if requested, an
underwriting agreement in customary form) and take all other customary and
appropriate actions, if any, as the Majority Holders shall reasonably request in
writing in order to expedite or facilitate the disposition of such Registrable
Securities, including, but not limited to:

 

Execution Version

  12  



--------------------------------------------------------------------------------

(i) obtain opinions of counsel to the Company (including an opinion of lead
Canadian counsel to the Company and any required local counsel in each province
and territory of Canada, and a translation opinion in respect of any French
language version of a Canadian Prospectus) and updates thereof addressed to each
selling Holder and the underwriters, if any, covering the matters set forth in
the opinions of such counsel delivered at the Closing Date and as are
customarily covered in legal opinions in connection with underwritten offerings
of securities;

(ii) obtain “comfort” letters and updates thereof from the Company’s independent
certified public accountants (and, if necessary, any other independent certified
public accountants of any subsidiary of the Company or of any business acquired
by the Company for which financial statements are, or are required to be,
included in the Offering Document) addressed to the underwriters, if any, and
use reasonable efforts to have such letter addressed to the selling Holders of
Registrable Securities (to the extent consistent with Statement on Auditing
Standards No. 72 of the American Institute of Certified Public Accounts), such
letters substantially in the form and covering the matters covered in the
comfort letter delivered on the Closing Date and as are customarily covered in
“comfort” letters delivered in connection with underwritten offerings of
securities;

(iii) if an underwriting agreement is entered into, cause the same to set forth
indemnification provisions and procedures substantially equivalent to the
indemnification provisions and procedures set forth in Section 4 hereof with
respect to the underwriters and all other parties to be indemnified pursuant to
said Section or, at the request of any underwriters, in the form customarily
provided to such underwriters in similar types of transactions; and

(iv) deliver such documents and certificates as may be reasonably requested and
as are customarily delivered in similar offerings to the Holders of the
Registrable Securities (as reasonably requested by the Majority Holders) being
sold and the managing underwriters, if any.

The above shall be done only in connection with any underwritten offering of
Registrable Securities using such Offering Document pursuant to an underwriting
or similar agreement as and to the extent required thereunder, and as reasonably
requested by the Majority Holders thereto. Anything herein to the contrary
notwithstanding, the Company will not be required to pay the costs and expenses
of, or to participate in the marketing or “road show” presentations of, more
than one underwritten offering of Registrable Securities every 3 months
commencing on the Closing Date. The Company will not be required to pay the
costs and expenses of, or to participate in the marketing or “road show”
presentations of, an underwritten offering of Registrable Securities unless
requested by the Majority Holders;

(n) if reasonably requested in connection with a disposition of Registrable
Securities, make available for inspection during business hours by
representatives of

 

Execution Version

  13  



--------------------------------------------------------------------------------

the Holders of the Registrable Securities, any underwriters participating in any
disposition pursuant to an Offering Document and any counsel or accountant
retained by any of the foregoing, all financial and other records, pertinent
corporate documents and properties of the Company reasonably requested in
writing by any such persons, and cause the respective officers, directors,
employees, and any other agents of the Company to supply all information
reasonably requested by any such representative, underwriter, special counsel or
accountant in connection with an Offering Document, and make such
representatives of the Company available for discussion of such documents as
shall be reasonably requested by the Holders, in each case as is customary for
“due diligence” investigations; provided that, to the extent the Company, in its
reasonable discretion, agrees to disclose material non-public information, such
persons shall first agree in writing with the Company that any such non-public
information shall be kept confidential by such persons and shall be used solely
for the purposes of exercising rights under this Agreement and such person shall
not engage in trading any securities of the Company until such material
non-public information becomes properly publicly available, unless
(i) disclosure of such information is required by court or administrative order
or is necessary to respond to inquiries of regulatory authorities,
(ii) disclosure of such information is required by law (including any disclosure
requirements pursuant to applicable securities laws in connection with the
filing of any Offering Document or the use of any prospectus referred to in this
Agreement upon a customary opinion of counsel for such persons delivered and
reasonably satisfactory to the Company), (iii) such information becomes
generally available to the public other than as a result of a disclosure or
failure to safeguard by any such person, (iv) such information becomes available
to any such person from a source other than the Company and such source is not
bound by a confidentiality agreement, or (v) such non-public information ceases
to be material; provided further, that, the foregoing inspection and information
gathering shall, to the greatest extent possible, be coordinated on behalf of
all the Holders and the other parties entitled thereto by special counsel to the
Holders;

(o) if requested in writing by any selling Holder of Registrable Securities that
has provided the information required by Section 2.1(e), a reasonable time prior
to filing any Offering Document , any amendment or supplement to such Offering
Document (other than amendments and supplements that do nothing more than name
Holders and provide information with respect thereto), (i) provide copies of
such document to the Holders of Registrable Securities that have provided the
information required by Section 2.1(e), to the Purchaser, to special counsel for
the Holders and to the underwriter or underwriters of an underwritten offering
of Registrable Securities, if any, (ii) make such changes in any such document
prior to the filing thereof as the Purchaser, the special counsel to the Holders
or the underwriter or underwriters reasonably agree should be included therein
and provide to the Company in writing for inclusion therein within three
business days of delivery of such copies, (iii) if requested by any selling
Holder of Registrable Securities that has provided the information required by
Section 2.1(e), not file any such document in a form (A) to which the Majority
Holders, the Purchaser on behalf of the Holders of Registrable Securities,
special counsel for the Holders of Registrable Securities or any underwriter
shall not have previously been advised and furnished a copy of or (B) to which
the Majority Holders, the Purchaser on behalf of the Holders of Registrable
Securities, special counsel to the Holders of Registrable Securities or any
underwriter shall reasonably object within three business days of delivery of
such copies, and (iv) make the representatives of the Company available for
discussion of such document as shall be reasonably requested in writing by the
Holders of Registrable Securities, the Purchaser on

 

Execution Version

  14  



--------------------------------------------------------------------------------

behalf of such Holders, special counsel for the Holders of Registrable
Securities or any underwriter; provided, however, that the foregoing discussion
shall be coordinated on behalf of the parties entitled thereto by the special
counsel to the Holders;

(p) if requested by any selling Holder or the underwriters, if any, incorporate
in the Offering Document, pursuant to an amendment, supplement or post-effective
amendment if necessary, such information as such selling Holder or underwriter,
if any, may reasonable request in writing to have included therein with respect
to the name or names of such selling Holder, the number of shares of Common
Stock owned by such Holder, the plan of distribution of the Registrable
Securities (as required by Item 508 of Regulation S-K and any analogous
provisions under Canadian Securities Laws), the number of shares of Common Stock
being sold, the purchase price being paid therefor, and any other terms of the
offering of the Registrable Securities to be sold in such offering;

(q) use commercially reasonable efforts to cause all Registrable Securities to
be listed on any securities exchange or inter-dealer quotation system on which
shares of the Common Stock issued by the Company are then listed if requested by
the Majority Holders, or if requested by the underwriter or underwriters of an
underwritten offering of Registrable Securities, if any;

(r) otherwise comply with all applicable rules and regulations of the SEC, the
Canadian Securities Regulators and any other governmental agency or authority
having jurisdiction over the offering and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering at
least 12 months which shall satisfy the provisions of Section 11(a) of the 1933
Act and Rule 158 thereunder (and any analogous provisions under Canadian
Securities Laws); and

(s) cooperate and assist in any filings required to be made with FINRA or any
applicable Canadian Securities Regulators or any applicable Canadian and/or U.S.
securities exchange or quotation and trade reporting system and in the
performance of any due diligence investigation by any underwriter and its
counsel (including any “qualified independent underwriter” that is required to
be retained in accordance with the rules and regulations of FINRA).

Without limiting the provisions of Section 2.1(e), the Company may (as a
condition to such Holder’s participation in the Shelf Registration) require each
Holder of Registrable Securities to furnish to the Company such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company may from time to time reasonably request
in writing.

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts, each of the kind described
in Section 3(f)(ii), (iii), (iv), (v) and (vi) hereof, such Holder will
forthwith discontinue disposition of Registrable Securities pursuant to the
Offering Document until such Holder’s receipt of the copies of the supplemented
or amended Offering Document contemplated by Section 3(k) hereof or written
notice from the Company that the Offering Document is again effective or that
the distribution is again qualified, as applicable, and no amendment or
supplement is needed, and, if

 

Execution Version

  15  



--------------------------------------------------------------------------------

so directed by the Company, such Holder will deliver to the Company (at its
expense) all copies in such Holder’s possession, other than permanent file
copies then in such Holder’s possession, of the Offering Document covering such
Registrable Securities current at the time of receipt of such notice.

If any of the Registrable Securities covered by any Offering Document are to be
sold in an underwritten offering, the underwriter or underwriters and manager or
managers that will manage such offering will be selected by the Majority Holders
of such Registrable Securities included in such offering and shall be acceptable
to the Company, acting reasonably. No Holder of Registrable Securities may
participate in any underwritten registration hereunder unless such Holder
(a) agrees to sell such Holder’s Registrable Securities on the basis provided in
any underwriting arrangements approved by the persons entitled hereunder to
approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements.

4. Indemnification; Contribution.

(a) The Company agrees to indemnify and hold harmless the Purchaser, each
Holder, each Person who participates as an underwriter, if any (any such Person
being an “Underwriter”) and each of their respective directors and officers and
each Person, if any, who controls any such Holder or Underwriter within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act (or any
analogous provisions under Canadian Securities Laws) as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in any Offering Document (or any amendment or
supplement thereto) pursuant to which Registrable Securities were registered
under the 1933 Act or qualified for distribution under Canadian Securities Laws,
as applicable, including all documents incorporated therein by reference, or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein not misleading, or arising
out of any untrue statement or alleged untrue statement of a material fact
contained in any Offering Document (or any amendment or supplement thereto) or
any Issuer Free Writing Prospectus (or any amendment or supplement thereto) or
the omission or alleged omission therefrom of a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 4(d) below) any such settlement is effected
with the written consent of the Company; and

 

Execution Version

  16  



--------------------------------------------------------------------------------

(iii) against any and all expense whatsoever, as incurred (including the
reasonable and documented fees and disbursements of counsel chosen by any
indemnified party), reasonably incurred and documented in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue statement or omission, or any such
alleged untrue statement or omission, to the extent that any such expense is not
paid under subparagraph (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of (A) any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of any Holder or Underwriter, if any, expressly for use in an Offering
Document (or any amendment or supplement thereto) or any Issuer Free Writing
Prospectus (or any amendment or supplement thereto), (B) use of an Offering
Document during a period when use of such Offering Document has been validly
suspended pursuant to Section 2.3(b) hereof, provided that such Holder has
received prior notice of such suspension or (C) failure of such Holder to
deliver a prospectus, as then amended or supplemented, as required by applicable
laws, provided that the Company shall have previously delivered to such Holder
such Offering Document, as then amended or supplemented that corrected the
material misstatement or omission giving rise to the loss, liability, claim,
damage or expense.

(b) Each Holder, severally, but not jointly, agrees to indemnify and hold
harmless the Company, the Purchaser, each Underwriter, if any, and the other
selling Holders, and each of their respective directors and officers, and each
Person, if any, who controls the Company, the Purchaser, any Underwriter or any
other selling Holder within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act (or any analogous provisions under Canadian
Securities Laws), against any and all loss, liability, claim, damage and expense
described in the indemnity contained in Section 4(a) hereof, as incurred and
documented, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Offering Document (or any amendment
or supplement thereto) or any Issuer Free Writing Prospectus in reliance upon
and in conformity with written information with respect to such Holder furnished
to the Company by or on behalf of such Holder expressly for use in the Offering
Document (or any amendment or supplement thereto) or any Issuer Free Writing
Prospectus; provided, however, that no such Holder shall be liable for any
claims hereunder in excess of the amount of net proceeds received by such Holder
from the sale of Registrable Securities pursuant to such Offering Document.

(c) Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action or proceeding commenced
against it in respect of which indemnity may be sought hereunder, but failure to
so notify an indemnifying party shall not relieve such indemnifying party from
any liability hereunder to the extent it is not materially prejudiced as a
result thereof and in any event shall not relieve it from any liability which it
may have otherwise than on account of this indemnity agreement. An indemnifying
party may participate at its own expense in the defense of such action;
provided, however, that counsel to the indemnifying party shall not (except with
the consent of the indemnified party) also be counsel to the indemnified party.
In no event shall the indemnifying party or parties be

 

Execution Version

  17  



--------------------------------------------------------------------------------

liable for the reasonable and documented fees and expenses of more than one
counsel (in addition to any local counsel) separate from their own counsel for
all indemnified parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances. No indemnifying party shall (i) without
the prior written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim
whatsoever in respect of which indemnification or contribution could be sought
under this Section 4 (whether or not the indemnified parties are actual or
potential parties thereto), unless such settlement, compromise or consent
(A) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(B) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party or (ii) be liable for
any settlement of any such action effected without its prior written consent
(which consent shall not be unreasonably withheld).

(d) Notwithstanding clause (ii) of Section 4(c), if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel, such indemnifying party agrees that it
shall be liable for any settlement of the nature contemplated by
Section 4(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

(e) If the indemnification provided for in this Section 4 is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such indemnified
party, as incurred, in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the Holders and the Purchaser on the
other hand in connection with the statements or omissions which resulted in such
losses, liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

The relative fault of the Company on the one hand and the Holders and the
Purchaser on the other hand shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company, or by the Holders or the Purchaser and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

The Company, the Holders and the Purchaser agree that it would not be just and
equitable if contribution pursuant to this Section 4 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 4. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred and
documented by an indemnified party and referred to above in this

 

Execution Version

  18  



--------------------------------------------------------------------------------

Section 4 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

Notwithstanding the provisions of this Section 4, no Holder shall be required to
contribute any amount in excess of the amount by which the total price at which
the Securities sold by it were offered exceeds the amount of any damages which
such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act or any analogous provisions under Canadian law)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

For purposes of this Section 4, each Person, if any, who controls any of the
Purchaser or Holder within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act (or any analogous provisions under Canadian
Securities Laws) shall have the same rights to contribution as the Purchaser or
Holder, and each director of the Company, and each Person, if any, who controls
the Company within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act (or any analogous provisions under Canadian Securities Laws) shall
have the same rights to contribution as the Company. The obligations of the
Company, the Purchaser and the Holders pursuant to this Section 4 shall be in
addition to any liability that such party may otherwise have.

5. Miscellaneous.

5.1 Rule 144 and Rule 144A. For so long as the Company is subject to the
reporting requirements of Section 13 or 15(d) of the 1934 Act, the Company
covenants that it will file the reports required to be filed by it under
Section 13 of 15(d) of the 1934 Act and the rules and regulations adopted by the
SEC thereunder. If the Company ceases to be so required to file such reports,
the Company covenants that it will upon the request of any Holder of Registrable
Securities (a) make publicly available such information as is necessary to
permit sales pursuant to Rule 144 under the 1933 Act, (b) deliver such
information to a prospective purchaser as is necessary to permit sales pursuant
to Rule 144A under the 1933 Act and it will take such further action as any
Holder of Registrable Securities may reasonably request for such purpose, and
(c) take such further action that is reasonable in the circumstances, in each
case, to the extent required from time to time to enable such Holder to sell its
Registrable Securities without registration under the 1933 Act within the
limitation of the exemptions provided by (i) Rule 144 under the 1933 Act, as
such Rule may be amended from time to time, (ii) Rule 144A under the 1933 Act,
as such Rule may be amended from time to time, or (iii) any similar rules or
regulations hereafter adopted by the SEC. Upon the request of any Holder of
Registrable Securities, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements.

 

Execution Version

  19  



--------------------------------------------------------------------------------

5.2 Other Canadian Exemption. The Company covenants that it shall timely file
any reports and other documents required to be filed by it under the Canadian
Securities Laws, and that it shall take such further action as the Majority
Holders may reasonably request, all to the extent required from time to time to
maintain its status as a reporting issuer or the equivalent under applicable
Canadian Securities Laws and to enable the Holders to sell Registrable
Securities to the public in each province and territory of Canada without the
filing of a Canadian Prospectus and pursuant to an exemption from the prospectus
and registration requirements under the Canadian Securities Laws.

5.3 Canadian Status of the Company. The Company hereby represents and warrants
that it satisfies the eligibility criteria to use the multijurisdictional
disclosure system provided for in NI – 71 –101 to distribute the Registrable
Securities in Canada and covenants that it shall use its commercially reasonable
effort to maintain such status for so long as this Agreement is in force. The
Company hereby represents and warrants that it is qualified for the purposes of
National Instrument 44-101-Short Form Prospectus Distributions and under
National Instrument 44-102 – Shelf Distributions to use the short form shelf
prospectus system thereunder and covenants that it shall use its reasonable best
effort to maintain such status for so long as this Agreement is in force.

5.4 MJDS Prospectus. The Company covenants that it shall use its commercially
reasonable effort to qualify the distribution in Canada of the Registrable
Securities using an MJDS Prospectus. If, at any time, the Company does not
qualify to use an MJDS Prospectus or the qualification for distribution of the
Registrable Securities cannot be effected using an MJDS Prospectus as provided
for in NI – 71 –101, the qualification of the distribution of the Registrable
Securities in Canada shall be achieved by one or more short form shelf Canadian
Prospectuses. If, at any time, the Company or the distribution of the
Registrable Securities does not qualify to use a short form shelf Canadian
Prospectus, the qualification of the distribution of the Registrable Securities
shall, with the prior consent of the Majority Holders, be achieved by one or
more short form Canadian Prospectuses or, if the Company is not qualified for
such purposes, “long form” Canadian Prospectuses that otherwise qualify the
distribution of the Registrable Securities for the periods contemplated hereby
and, in the case of any long form prospectuses, the Company shall use its
reasonable best efforts to obtain accelerated review of such Canadian
Prospectuses from the Canadian Securities Regulators.

5.5 No Inconsistent Agreements. The Company has not entered into and the Company
shall not, after the date of this Agreement, enter into any agreement which is
inconsistent with the rights granted to the Holders of Registrable Securities in
this Agreement or otherwise conflicts with the provisions hereof. The rights
granted to the Holders hereunder do not and will not for the term of this
Agreement in any way conflict with the rights granted to the holders of any of
the Company’s other issued and outstanding securities under any such agreements.

5.6 No Adverse Actions Affecting Registration or Qualification Rights. Subject
to the rights of the Company to invoke and maintain a Suspension Period, the
Company shall not, directly or indirectly, intentionally take any action with
respect to the Registrable Securities as a class that would adversely affect the
ability of the Holders of Registrable Securities to include such Registrable
Securities in a registration or qualification for distribution undertaken
pursuant to this Agreement.

 

Execution Version

  20  



--------------------------------------------------------------------------------

5.7 Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of Holders of at least a
majority in aggregate principal amount of the outstanding Registrable Securities
affected by such amendment, modification, supplement, waiver or departure.
Notwithstanding the foregoing, this Agreement may be amended by a written
agreement between the Company and the Purchaser, without the consent of the
Holders of the Registrable Securities, in order to cure any ambiguity or to
correct or supplement any provision contained herein, provided that no such
amendment shall adversely affect the interest of the Holders of Registrable
Securities. Each Holder of Registrable Securities outstanding at the time of any
amendment, modification, waiver or consent pursuant to this Section 5.7, shall
be bound by such amendment, modification, waiver or consent, whether or not any
notice or writing indicating such amendment, modification, waiver or consent is
delivered to such Holder.

5.8 Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, facsimile, or any courier guaranteeing overnight delivery (a) if to a
Holder, at the most current address given by such Holder to the Company in a
Questionnaire or by means of a notice given in accordance with the provisions of
this Section 5.8, which address initially is the address set forth in the
Purchase Agreement with respect to the Purchaser; and (b) if to the Company,
initially at the Company’s address set forth in the Purchase Agreement, and
thereafter at such other address of which notice is given in accordance with the
provisions of this Section 5.8.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; two business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if sent by facsimile; and on the next business day if timely
delivered to an overnight courier.

5.9 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement. If any transferee of any Holder shall
acquire Registrable Securities, in any manner, whether by operation of law or
otherwise, such Registrable Securities shall be held subject to all of the terms
of this Agreement, and by taking and holding such Registrable Securities such
person shall be conclusively deemed to have agreed to be bound by and to perform
all of the terms and provisions of this Agreement, including the restrictions on
resale set forth in this Agreement, and such person shall be entitled to receive
the benefits hereof. The Purchaser (in its capacity as Purchaser) shall have no
liability or obligation to the Company with respect to any failure by a Holder,
other than the Purchaser, to comply with, or breach by any Holder, other than
the Purchaser of, any of the obligations of such Holder under this Agreement.

 

Execution Version

  21  



--------------------------------------------------------------------------------

5.10 Third Party Beneficiaries. The Purchaser (even if the Purchaser is not a
Holder of Registrable Securities) shall be a third party beneficiary to the
agreements made hereunder between the Company, on the one hand, and the Holders,
on the other hand, and shall have the right to enforce such agreements directly
to the extent it deems such enforcement necessary or advisable to protect its
rights or the rights of Holders hereunder. Each Holder of Registrable Securities
shall be a third party beneficiary to the agreements made hereunder between the
Company, on the one hand, and the Purchaser, on the other hand, and shall have
the right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights hereunder.

5.11 Specific Enforcement. Without limiting the remedies available to the
Purchaser and the Holders, the Company acknowledges that any failure by the
Company to comply with its obligations under Section 2.1 hereof may result in
material irreparable injury to the Purchaser or the Holders for which there is
no adequate remedy at law, that it may not be possible to measure damages for
such injuries precisely and that, in the event of any such failure, the
Purchaser or any Holder may seek such relief as may be required to specifically
enforce the Company’s obligations under Section 2.1 hereof.

5.12 Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

5.13 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

5.14 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE OF
LAW AND CONFLICT OF LAW RULES).

5.15 Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

5.16 Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

(SIGNATURES ON FOLLOWING PAGE)

 

Execution Version

  22  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ABITIBIBOWATER INC. By:  

/s/ William G. Harvey

Name:   William G. Harvey Title:   Senior Vice President and Chief
Financial Officer

Confirmed and accepted as

    of the date first above written:

 

PURCHASER FAIRFAX FINANCIAL HOLDINGS LIMITED By:  

/s/ Paul Rivett

Name:   Paul Rivett Title:   Vice President and Chief Legal Officer

 

23